DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species I (encompassing claims 1-10, 13, 20-21, 41-47, 50, and 58-59 in the reply filed on 12/22/20 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/10/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, 43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 7-8, the term "substantially" in claims 7 and 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes that the term “substantially” is defined in the Specification only with respect to the first thickness of the first portion as “to within 10%” ([0071] of PG Publication).  However, the Specification does not further specify if that definition of substantially is applied to all other uses of the term in the Specification and claims, specifically the second thickness of the second portion.
In general, the term substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 43, this claim contains the phrase “on the order of” to describe a thickness of the polycrystalline silicon bar.  “On the order of” is defined as “somewhat resembling; similar to” or “approximately; roughly” (Collins English Dictionary).  However, “similar to” or “approximately” or “roughly” are relative terms which render the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 45, this claim contains the phrase “on the order of” to describe a first thickness and a second thickness.  “On the order of” is defined as “somewhat resembling; similar to” or “approximately; roughly” (Collins English Dictionary).  However, “similar to” or “approximately” or “roughly” are relative terms which render the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 1-6, 9-10, 13, 20-21, 41-42, 44, 46-47, 50, and 58-59 are allowed.
Claims 7-8, 43, and 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1 and 41 contain allowable subject matter because of the limitation that the first portion has a first thickness and the second portion has a second thickness greater than the first thickness.  
The closest prior art is Stewart et al. (“High performance gate lateral polysilicon PIN diodes”, 2000) which generally discloses the claimed device including a dielectric layer (oxide, Fig. 1) separating the polycrystalline silicon bar (containing P+, intrinsic, N+ portions, Fig. 1) from the first conductive layer (control gate, Fig. 1).  The dielectric layer can be said to have a first portion with a first thickness (portions of oxide over intrinsic region, Fig. 1) and a second portion with a second thickness (portions of oxide over P+ and N+ regions, Fig. 1).  However, in Stewart the first thickness and second thickness are the same. 
Ohguro (U.S. 2012/0205751 A1) discloses a semiconductor device with a dielectric (201, Fig. 1) separating P and N regions (121, 123, Fig. 1) from a conductive layer (2021, Fig. 1).  Ohguro teaches the dielectric may comprise differing thicknesses (see e.g., 2012 and 2011).  However, Ohguro does not specifically teach the differing thicknesses would result in a second thickness over P and N regions thicker than a first thickness over an intrinsic region.  Thus, it would not have been obvious to one skilled in the art to combine the inventions of Stewart and Ohguro to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        1/13/2021